Citation Nr: 1143520	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  08-26 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for gum disease.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran did not request a hearing before the Board.   

In September 2009, the Veteran submitted additional evidence in the form of a written statement.  In a November 2011 appellant's brief, the Veteran's representative included a written waiver of Agency of Original Jurisdiction (AOJ) review for all evidence submitted after the issuance of the August 2009 Supplemental Statement of the Case. 

The issues of service connection for diabetes mellitus and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss does not constitute a disability.  

2.  The Veteran's gum disease does not constitute a compensable disability.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011). 

2.  The claim for service connection for gum disease lacks legal merit.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Regarding the Veteran's claim for service connection for gum disease, the Board notes that the Veteran's August 2006 claim was one of service connection for compensation purposes.  The form used by the Veteran to submit this claim was a VA Form 21-526, one used in applying for compensation or pension.  As will be explained below, compensation for periodontal disease is not authorized by law.  Thereby, as the Veteran's claim is prohibited by law and regulation, VA had no duty to notify and assist the Veteran regarding service connection for gum disease.  Below, the Board will review the duties to notify and assist the Veteran regarding the claim for service connection for bilateral hearing loss.  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, the RO provided VCAA notice in an October 2006 letter.  This notice satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Dingess.  

In a July 2007 statement, the Veteran stated that he did not receive the October 2006 VCAA notice letter.  The U.S. Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, (1926)).  Unless rebutted by clear evidence to the contrary, VA and the US Postal Service are entitled to the benefit of this presumption.  The Board notes that the Veteran's address of record did not change throughout the pendency of the appeal.  The copy of the letter in the claims file is addressed to the Veteran's address of record and, it is assumed, was properly mailed to that address by a RO employee.  As the claims file does not contain any indication that the letter was returned, it is presumed that the US Postal Service properly delivered the letter in a timely manner.  To the extent the Veteran attempts to implicitly shift the burden to VA to explain the nonreceipt of the October 2006 letter, this argument does not rise to the level of "clear evidence" necessary to rebut the presumption of regularity.  See Mason v. Brown, 8 Vet. App. 44 (1995) (holding that a veteran's statement of nonreceipt of RO's notice of decision on her claim for service connection, standing alone, is not the type of clear evidence to the contrary, which is sufficient to rebut presumption of regularity of notice); Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary); Jones v. West, 12 Vet. App. 98 (1998)(holding that even a failure to include room number on street address to which VA sent documents was not alone sufficient to overcome the presumption of regularity where the record showed no evidence that the notice was returned as undeliverable). 

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's relevant service and VA treatment records to assist with the appeal.  The Board notes that the earliest post-service treatment record in the claims file is dated August 2004.  In a September 2009 statement, the Veteran indicated that he had been seeking treatment at VA medical facilities since at least 1993.  Yet, the Board finds that there is no need to remand this claim to seek to procure VA treatment records dated prior to August 2004.  The Veteran filed this claim for service connection in August 2006.  The Veteran has not identified any outstanding treatment records dated during the pendency of this appeal, specifically from August 2006 to the present.  The Board will deny the Veteran's claim for service connection because the competent medical evidence that is of record demonstrates that, during the entire pendency of this appeal, the Veteran's hearing loss did not meet the criteria for a hearing loss "disability" under 38 C.F.R. § 3.385 in either ear.  Therefore, the outstanding treatment records, dated prior to August 2004, would not be relevant to the Veteran's claim because there is no reasonable possibility of showing hearing loss disability under 38 C.F.R. § 3.385 at any time from August 2006 to the present.  For these reasons, a remand to procure additional treatment records is not necessary.  

In January 2009, the RO provided the Veteran with a VA audiology examination to determine the nature and etiology of the Veteran's bilateral hearing loss disorder.  As the January 2009 VA medical examination report was written after an interview with the Veteran, a review of the claims file, an audiological examination, and contains findings regarding the nature and severity of the Veteran's claimed bilateral hearing loss disorder that include audiometric test scores and speech recognition test scores, the Board finds that the January 2009 VA medical examination report is adequate for VA purposes.  Therefore, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claims under consideration.  Adjudication of the claims at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has reviewed all of the evidence in the Veteran's claims folder, lay and medical.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be considered a "disability" for the purposes of applying the laws administered by VA.  That regulatory section provides that hearing loss will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service connection may be granted for certain chronic diseases, to include sensorineural hearing loss, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2011).  Compensation is available for loss of teeth only if such loss is due to loss of substance of the body of the maxilla or mandible during service due to in-service trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Code 9913 (Note).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease cannot be service connected for purposes of compensation.  
38 C.F.R. § 3.381.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss due to exposure to weapons fire during service.  Specifically, in a July 2008 statement, the Veteran reported that he developed hearing loss due to his in-service duties as an armament specialist.  The Veteran stated that, during service, he had to clean, repair, and fire weapons, to include 50-caliber machine guns.  In the January 2009 VA audiology examination report, the Veteran stated that he had experienced poor hearing for over 10 years.  He indicated that onset was gradual.  Having reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against a grant of service connection for bilateral hearing loss.  In fact, the weight of the evidence demonstrates that the Veteran does not have a current bilateral hearing loss disability for VA compensation purposes.  38 C.F.R. § 3.385.

In a January 2009 VA audiology examination report, the VA examiner noted that, bilaterally, none of the auditory threshold findings at any of the specified frequencies were 26 decibels or greater.  The speech recognition scores, specifically 96 percent bilaterally, were greater than 94 percent.  Having reviewed these findings, the January 2009 VA examiner assessed that the Veteran did not have a hearing loss "disability."

The record contains no other treatment records indicating recent audiometric testing.  Furthermore, the Veteran has not reported that he underwent any further audiometric testing.

The Board has considered the Veteran's reports of hearing difficulty.  Of note, in the January 2009 VA audiology examination report, the Veteran stated that he had difficulty using the telephone due to his hearing loss symptomatology.  Moreover, the Veteran reported having difficulty understanding conversation with noise in the background.  Yet, the preponderance of the evidence demonstrates that the Veteran does not have bilateral hearing loss "disability" under 38 C.F.R. § 3.385, and has not had a current hearing loss "disability" in either ear at any time during the pendency of this claim; therefore, a grant of service connection for bilateral hearing loss is precluded.  Brammer, 3 Vet. App. at 225 (finding that in the absence of proof of present disability there can be no valid claim).  Because the evidence shows no current hearing loss disability for which service connection may be granted, the Board need not reach the additional questions of in-service noise exposure, chronicity and continuity of symptoms of hearing loss, and nexus of current non-disabling hearing loss to service.  

Service Connection for Gum Disease

The Veteran is seeking service connection for periodontal disease (gum disease) that he asserts was caused by exposure to chemicals during service.  Specifically, in a June 2007 statement, the Veteran indicated that exposure to cleaning solvents used in the cleaning of weapons caused his gum disease.  Moreover, in a January 2008 statement, the Veteran stated that VA examiners had told him that exposure to smoke, chemical and powder from in-service weapons firing caused his gum disease.  In a November 2008 statement, the Veteran reported that the VA examiner who told him that his gum disease was related to service did not want to assist him with his claim for benefits.  

Notwithstanding any evidence suggesting a link between the Veteran's gum disease and service, according to 38 C.F.R. § 3.381(a), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be service connected solely for the purpose of establishing eligibility for outpatient dental treatment.  The claim before the Board is one of service connection for compensation purposes, as indicated by the Veteran's VA Form 21-526.  Compensation for periodontal disease is not authorized by law.  Thus, the claim for service connection for periodontal disease for compensation purposes must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994). 


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for gum disease is denied.  


REMAND

The Veteran essentially claims that he developed diabetes mellitus due to exposure to chemicals and fumes during service.  The Veteran also contends that he developed tinnitus due to his in-service duties as an armament specialist.  The Board finds that additional development is required prior to Board adjudication.  
38 C.F.R. § 19.9 (2011).  

In a September 2009 statement, the Veteran indicated that an unnamed examiner diagnosed him as having diabetes mellitus in 1981, five years after service.  The Veteran also stated that a VA examiner at the VA Outpatient Clinic in Laredo, Texas, diagnosed diabetes in 1993.  The Board notes that the earliest treatment record included in the claims file is dated August 2004.  The claims file does not contain any notation indicating that the RO sought to acquire any treatment records dated prior to August 2004. 

To insure VA's duty to assist has been complied with in obtaining evidence necessary to substantiate claim, the Board finds that a reasonable attempt should be made to acquire any pertinent evidence relating to the evaluation or treatment for the Veteran's claimed diabetes mellitus and tinnitus disorders.  At a minimum, any VA treatment records dated prior to August 2004 should be acquired.  If the Veteran provides sufficient information and the proper release forms to allow for the procurement of additional treatment records, to include those of the examiner who first diagnosed him as having diabetes in 1981, the other outstanding records should be procured as well.  If any such evidence is obtained, it should be associated with the claims file.  38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(1)(2) (2011).

Accordingly, the issues of service connection for tinnitus and diabetes mellitus are REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify specific names, addresses, and approximate dates of treatment for all health care providers, private and VA, who may possess additional records pertinent to his claim for service connection for diabetes mellitus, to include the examiner who first diagnosed him as having diabetes mellitus in 1981.  
	A) When the requested information and any necessary authorizations have been received, the AMC/RO should attempt to obtain copies of all pertinent records which have not already been obtained.  
	B) The AMC/RO should procure any outstanding VA treatment records that pertain to diabetes mellitus, to include all dated prior to August 2004.  

2.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


